DETAILED ACTION
The communication dated 10/23/2020 has been entered and fully considered.
Claims 1-9 are pending. Claim 9 has been withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 5/24/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.

Claim Objections
Claim 2 is objected to because of the following informalities:  “1 x 107 to 3.5 x 108” should read “1 x 107 to 3.5 x 108”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “5x108 to 3x109” should read “5 x 108 to 3 x 109”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "intermediate glass film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa (U.S. 6,261,398), hereinafter COSTA, in view of AOKI et al. (U.S. PGPUB 2018/0017789), hereinafter AOKI.
Regarding claim 1, COSTA teaches: A production method of a vehicular laminated glass plate (COSTA teaches a method for laminated glass plate [Abstract; Col. 1, lines 13-18]), the vehicular laminated glass plate comprising: two curved glass sheets (COSTA teaches two glass sheets  [Col. 2, lines 23-26; Col. 6, line 66]); and an intermediate resin film through which the two curved glass sheets are laminated to each other (COSTA teaches intermediate bonding layers made of resin [Col. 4, lines 19-22]), the production method comprising: a step 1 of stacking the intermediate resin film between the two curved glass sheets to form a stacked body (COSTA teaches stacking the film and glass sheets together [Col. 2, lines 28-39]); a step 2 of degassing the stacked body (COSTA teaches the stack is degassed [Col. 2, lines 40-41]); and a step 3 of integrating the stacked body into one piece by heating and pressing treatment after the degassing (COSTA teaches the stacked body is heated and pressed after the degassing [Col. 2, lines 42-44]), wherein a minimum value of a curvature radius of the curved glass sheets is in a range of 200 to 2900 mm (COSTA teaches a bend of the glass panes of 10 mm or more, which overlaps with the claimed range [Col. 2, lines 54-56]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of COSTA’s curvature range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974).); wherein a thickness of at least one of the curved glass sheets is in a range of 0.1 to 2.0 mm (COSTA teaches a 1.5 mm thick glass sheet [Col. 6, lines 41-42].), and wherein the production method comprises, before the step 2, a step A of deforming the intermediate resin film by raising the temperature of the intermediate resin film so as to allow the intermediate resin film to follow a surface shape of the curved glass sheets (COSTA teaches the second glass sheet is bent together in a gravity bending process is process step b, which is before the degassing process [Col. 6, lines 41-46]. COSTA teaches the stack is heated before degassing with the foils and the foil is matched to the shape of the glass layers [Col. 6, lines 49-55]. COSTA teaches the foil is bent between the glass panes [Col. 3, lines 40-56; Col. 4, lines 57-67].).
COSTA teaches all of the claimed limitations as stated above, including the curvature radius of the glass sheets. In the alternative, in the same field of endeavor, glass, AOKI teaches radius of curvature of the glass windshield (20) is preferably 10,000 mm or less, which overlaps with the claimed range [0065]. It would have been obvious to one having ordinary skill in the art to have selected the portion of AOKI’s curvature range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding claim 3, COSTA teaches: wherein the step A is executed during or after the step 1 (COSTA teaches deforming the foil can be done after stacking [Col. 3, lines 40-56; Col. 4, lines 57-67]).
Regarding claim 4, COSTA teaches: wherein, in the step 2, the stacked body is degassed by decompression (COSTA teaches degassing by vacuum [Col. 7, lines 1-3]).
Regarding claim 6, COSTA teaches: wherein the production method further comprises, before the step 2, a step of removing a redundant portion of the intermediate resin film protruding through an edge of the stacked body (COSTA teaches edges of the bonding foils (2, 5, 4) projecting beyond the edges of the glass sheets (1, 10) are cut off with a knife [Col. 6, lines 62-64]).
Regarding claim 7, COSTA teaches: wherein the production method further comprises, during or after the step 2 and before the step 3, a step B of performing pre- bonding treatment on the stacked body by heating the stacked body at 70 to 100°C (COSTA teaches while the suction is maintained, the stack is heated to a maximum temperature of 100°C for prebonding [Col. 7, lines 1-7]).
Regarding claim 8, COSTA teaches: wherein the step 1 or step 2 is executed after the temperature of the intermediate resin film after the deforming is set to room temperature (COSTA teaches that the stack was set to room temperature before step 2 [Col. 6, lines 49-52]).
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa (U.S. 6,261,398), hereinafter COSTA, and AOKI et al. (U.S. PGPUB 2018/0017789), hereinafter AOKI, as applied to claim 1 above, and further in view of Taniguchi et al. (U.S. PGPUB  2013/0247987), hereinafter TANIGUCHI.
Regarding claim 2, COSTA and AOKI teach all of the claimed limitations as stated above, but are silent as to: wherein the step A comprises heating the intermediate resin film so as to control a storage elastic modulus of the intermediate resin film to within a range of 1 x 107 to 3.5 x 108 Pa. In the same field of endeavor, resin, TANIGUCHI teaches the storage elastic modulus of the hard resin layer is preferably more than 100 MPa, more preferably from 200 to 3000 MPa, which overlaps with the claimed range [0126]. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art to have selected the portion of TANIGUCHI’s curvature range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974). It would have been obvious to modify COSTA and AOKI by having a resin layer with a storage elastic modulus of 200 to 3000 MPa, as suggested by TANIGUCHI, in order to have good protection and good handleability [0126].
Regarding claim 5, TANIGUCHI further teaches: wherein a storage elastic modulus of the intermediate glass film is in a range of 5 x 108 to 3 x 109 Pa at 20°C (TANIGUCHI teaches the storage elastic modulus of the hard resin layer is preferably more than 100 MPa, more preferably from 200 to 3000 MPa, which overlaps with the claimed range [0126]. TANIGUCHI teaches the measurement is done at a temperature of 20°C [0126; claim 7]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748